DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 & 12-20 in the reply filed on 10 January 2022 is acknowledged.
Applicant did not traverse the restriction of claims 10 & 11. Applicant (correctly) pointed out that claims 12-20 should have been included in the group with claims 1-9.  Thus, the elected claims are 1-9 & 12-20. These claims are elected without traverse.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 & 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming wagering contracts. Contract formation is a fundamental economic practice. Furthermore, the claims are drawn to a method that can be performed by a human with pen and paper. Additionally, the formation of wagering contracts is a method of organizing human activity. For these reasons, the claims are drawn to an abstract idea. This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 

(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor and memory are parts of a generic computer as disclosed in ¶ 0069 of Applicant’s published specification.
[0069] The present disclosure contemplates a variety of different gaming systems each having one or more of a plurality of different features, attributes, or characteristics. A “gaming system” as used herein refers to various configurations of: (a) one or more central servers, central controllers, or remote hosts; (b) one or more electronic gaming machines such as those located on a casino floor; and/or (c) one or more personal gaming devices, such as desktop computers, laptop computers, tablet computers or computing devices, personal digital assistants, mobile phones, and other mobile computing devices.

Nor do the dependent claims add “significantly more” since they merely add to the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 9, 12-14, 19 & 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Thomas et al. (United States Pre-Grant Publication 2019/0156623)
Claims 1, 12:  Thomas teaches a system including a processor (i.e., computer, ¶ 0007) and a memory device that stores a plurality of instructions (¶ 0012) that, are executed by the processor. These instructions cause the processor to receive an order of a conditional sporting event (¶ 0045) wager on an outcome of a sporting event. (Fig 3, 302) Responsive to an occurrence of a conversion event (308), the system converts the conditional sporting event wager to a placed sporting event wager on the outcome of the sporting event (310).
Claims 2, 13:  When executed by the processor responsive to the occurrence of the conversion event, the instructions cause the processor to automatically convert the conditional sporting event wager to the placed sporting event wager. (310)
Claims 3, 14:  When executed by the processor responsive to the receipt of the order of the conditional sporting event wager, the instructions cause the processor to cause an escrow of an amount of funds associated with the conditional sporting event wager. (¶ 0044)
Claims 8, 19:  The sporting event comprises any of a live sporting event (¶ 0045 describes live events), a historic sporting event, a recreated sporting event and an electronic sporting event (¶ 0044 discloses e-sports).
Claims 9, 20:  The outcome of the sporting event comprises an outcome of an in-game event of the sporting event. (¶ 0045 – the quarterback completing a pass.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claims 1 & 12 above.
Claims 4, 15:  When executed by the processor responsive to the receipt of the order of the conditional sporting event wager on the outcome of the sporting event, the instructions cause the processor to associate the conditional sporting event wager with a temporary sporting event wager ticket validation number. Figure 16 is a temporary ticket. It records the conditional wager details but does not show that the wager has been activated. It expires in 7 days or when the conditional wager is made into a placed wager. Thus, it is temporary. To function properly, the system must have a method of keeping 
	These temporary tickets must be stored in a database. It is common practice in database management to assign an index number to each record in a database so that the record is easy to locate. This is particularly important in large databases. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Thomas such that the identifier is a temporary sporting event wager ticket validation number to index the database, thus making the record easier to find.
Claims 5, 16:  When executed by the processor responsive to the occurrence of the conversion event, the instructions cause the processor to convert the temporary sporting event wager ticket validation number to a sporting event wager ticket validation number associated with the placed sporting event wager on the outcome of the sporting event. When the condition is met, the bet is activated. (¶ 0106) See claim 4 above for a discussion of why bet identification numbers are obvious.
Claims 6, 17:  The conditional sporting event wager and the placed sporting event wager are each associated with a sporting event wager ticket validation number. (See discussion of claim 4.)
Claims 7, 18:  The conversion event occurs responsive to the satisfaction of a first condition associated with the sporting event. ¶ 0045 discloses a wager on whether a quarterback .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for other conditional wagering systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799